PER CURIAM:
In this attorney disciplinary matter, respondent admits he has committed misconduct and consents to a public reprimand. We accept respondent’s admission and publicly reprimand him.
Respondent was retained by James E. Loftin in January 1995 to represent him regarding a breach of warranty and other causes of action arising out of Mr. Loftin’s purchase of a mobile home. Respondent accepted a $300 retainer fee. Respondent filed a summons and complaint in May 1995, but did not serve it upon the defendants. When Mr. Loftin inquired *2about the status of the case, respondent on two occasions told him the defendants had been served when in fact they had not been served. When contacted about the matter by the Board of Commissioners on Grievances and Discipline in May 1996, respondent failed to answer the Board’s inquiries in a timely manner.
By his conduct, respondent violated the Rules of Professional Conduct contained in Rule 407, SCACR. Respondent failed to act with reasonable diligence and promptness in representing a client, and he failed to keep a client reasonably informed about the status of a matter and comply with reasonable requests for information. Rules 1.3 and 1.4(a). Respondent engaged in conduct demonstrating a lack of professional competence in the practice of law. Rule 1.1. Finally, he failed to cooperate with the investigations of the Board. See In the Matter of Treacy, 277 S.C. 514, 290 S.E.2d 240 (1982).
We find respondent’s conduct warrants a public reprimand.
PUBLIC REPRIMAND.
BURNETT, A.J., not participating.